Citation Nr: 1739641	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-53 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, RI


THE ISSUE

Evaluation of right knee instability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to November 1961.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, granted service connection for right knee instability and assigned an initial 10 percent rating effective August 4, 2014.  The Veteran appealed the initial rating assigned and a statement of the case (SOC) was issued in August 2016.  In the Veteran's October 2016 VA Form 9 he indicated that he was no longer appealing the issue; however, the issue of entitlement to an initial rating in excess of 10 percent for right knee instability was certified to the Board in December 2016.  See December 19, 2016, VA Form 8, Certification of Appeal.   Given this, as well as statements of the Veteran, the Board assumes jurisdiction over the issue.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The propriety of the rating reductions from 20 percent to 10 percent disabling for degenerative disease of the left knee and 20 percent to noncompensable for lateral laxity of the left knee, both effective June 1, 2015, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2015 rating decision.  Therefore, the Board does not have jurisdiction over them, and the matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

Throughout the appeal period, the service-connected right knee instability was no more than slight; there was no evidence of recurrent subluxation or dislocation.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the service-connected right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Veteran is appealing the original assignment of the 10 percent rating following the award of service connection for right knee instability.  See December 2014 rating decision.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016). The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's right knee instability has been rated under Diagnostic Code 5257 for other knee impairment, recurrent subluxation or lateral instability of the knee.  A severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling; and for a slight case, a 10 percent rating is appropriate.  38 C.F.R. § 4.71a.  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the issue in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the right knee instability does not warrant an initial rating in excess of the currently assigned 10 percent.  38 C.F.R. § 4.7. 

The Board finds that the medical records are devoid of objective findings of more than slight instability of  the right knee.  On VA examination in October 2014, there was no anterior or posterior instability.  There was only 1+ (0-5 millimeters) of medial lateral instability of the right knee, which is considered slight.  There was no evidence of recurrent patellar subluxation or dislocation.   An October 2014 VA outpatient treatment record shows the Veteran's right knee was stable; additional records dated between 2010 and 2014 were reviewed and were negative for instability findings.  Accordingly, there is no basis for providing a rating in excess of 10 percent for instability under Diagnostic Code 5257 for moderate, recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a.   

The Board has noted the Veteran's complaints of pain experienced in his knee and thus, has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board notes the Veteran receives a separate rating for degenerative joint disease of the right knee, which is not currently before the Board and shall not be discussed herein. 

Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not for a distinct period of time and not sufficient for a higher 

rating for the reasons discussed above.  See Fenderson, supra; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

  
ORDER

An evaluation in excess of 10 percent for right knee instability is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


